Citation Nr: 0930975	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to chemical 
dioxins.

2.  Entitlement to service connection for a lung disability 
secondary to exposure to asbestos.

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
(USN) from October 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio, that denied entitlement to 
benefits sought.  The record reflects that the appellant 
initially requested that he be allowed to present testimony 
before the RO and the Board but he subsequently withdrew both 
of those requests.  

It is noted that this claim was subject to a stay on the 
adjudication of cases affected by the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  The appellant was 
told that once the Haas case was finally resolved, the stay 
would be lifted, and his case would be promptly adjudicated.

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
appellants who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a) (West 2002); 
38 C.F.R. § 3.307(a) (2008).  VA denied his claim, explaining 
that the presumption of herbicide exposure did not apply to 
his service as the applicable regulation, 38 C.F.R. § 
3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that an appellant's service 
must have involved "duty or visitation" in the Republic of 
Vietnam.

The claimant in Haas appealed the Board's decision to the 
Court.  In an August 2006 decision, the Court reversed the 
Board's decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  The Court further held that 
the version of VA's Adjudication Procedure Manual in effect 
at the time the claimant filed his claim created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal (VSM).  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that an 
appellant have set foot within the land borders of Vietnam 
for presumptive service connection and that an appellant who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit further held that 
VA's amendment to its Adjudication Procedure Manual excluding 
appellants who had not set foot in Vietnam was not invalid 
nor impermissibly retroactively applied.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims addressed by this 
decision has been obtained by the RO.

2.  The evidence of record does not show that the appellant 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

3.  The medical evidence of record does not show that the 
appellant's type II diabetes mellitus is related to, or was 
caused by, military service.

4.  While in service and serving aboard a US Navy ship, the 
appellant may have been exposed to asbestos.

5.  Despite the appellant's assertions to the contrary, 
medical evidence establishing that the appellant now suffers 
from a pulmonary disorder or an asbestos-related lung 
condition has not been presented.

6.  The appellant now suffers from depression.

7.  Medical evidence etiologically linking the appellant's 
psychiatric disorder, depression, with his military service 
or any incident therein has not been presented.  


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  The appellant does not have a lung disorder, which was 
incurred in or aggravated by his active service, or due to 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008)

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The letter was sent in August 2004.  Moreover, VCAA 
information was provided to the appellant and his attorney 
via the Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC).  These pieces of correspondence 
informed the appellant of what evidence was required to 
prevail on his claim, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those of 
his private attorney) as well as the communications provided 
to the claimant (and his attorney) by VA, it is reasonable to 
expect that the claimant understands what was needed to 
prevail.  See Sanders; see also Simmons v. Nicholson, 487 F. 
3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA has obtained all records that have 
been available and they have been included in the claims 
folder, available for review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the appellant initially 
sought to provide testimony before the VA (the RO and the 
Board) but changed his mind, and withdrew his request for 
this opportunity.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add and acknowledge that, with respect to the 
appellant's service connection claim, the VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  However, 
merely filing a claim for benefits is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this instance, the evidence does not show that 
the appellant was treated for diabetes mellitus, a lung 
disability, or depression while he was in service.  Moreover, 
there is no medical evidence suggesting that the conditions 
may be associated with service or a service-connected 
disability.  As such, there is no duty to obtain an 
additional medical evaluation or opinion.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the service member was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  He was also not 
provided with any information concerning the criteria used 
for any of his claimed disabilities.  Despite the inadequate 
notice provided to the service member on these elements, the 
Board finds no prejudice to the service member in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
service member has been prejudiced thereby).  In that regard, 
as the Board concludes below that as the evidence is against 
the appellant's claim, any questions as to the effective date 
or the rating criteria to be assigned are rendered moot.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim to reopen and for 
service connection.  The claimant discussed the pertinent 
criteria and submitted supporting evidence and he has 
indicated that there was no further evidence to submit.  The 
criteria were discussed in the SOC and the SSOC and the 
claimant was told why his claim for service connection could 
not be granted pursuant to the requisite criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2008).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2008); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Additionally, a service member who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2008), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  
If a service member was exposed to a herbicide agent during 
active military service, the diseases noted at 38 C.F.R. § 
3.309(e) (2008) will be service connected if the requirements 
of 38 C.F.R. § 3.307(a) (2008) are met, even there is no 
record of such disease during service.  However, if the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) (2008) are 
also not satisfied, then the service member's claim shall 
fail.  VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which it has not been specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
service member must show that he served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the 
service member must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2008).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not 
listed in 38 C.F.R. § 3.309(e) (2008), the presumption of 
service connection related to Agent Orange is not available.  
See McCartt v. West, 12 Vet. App. 164 (1999).  Type II 
diabetes mellitus is one of the specific diseases listed in 
38 C.F.R. § 3.309 (2008); hence, the presumption may be for 
application.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In other 
words, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.

With respect to service connection claims that involve 
asbestos exposure, the Court, in McGinty v. Brown, observed 
that there has been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA Manual 
ADMIN21 (M21-1).

More recently the Court has held that:

 . . . neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of 
exposure to asbestos solely from 
shipboard service.  Rather, they are 
guidelines which serve to inform and 
educate adjudicators as to the high 
exposure of asbestos and the prevalence 
of disease found in insulation and 
shipyard workers and they direct that the 
raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).



I.  Diabetes Mellitus

The post-service medical records indicate that the appellant 
has been diagnosed as suffering from type II diabetes 
mellitus.  The service member has asserted that he does not a 
family history of diabetes and since he served aboard a ship 
off the coastal waters of Vietnam, he believes that he was 
exposed to chemical dioxins which, in turn, resulted in the 
development of diabetes mellitus.  

The service records indicate that the appellant was in the US 
Navy and he served off the coast of the Republic of Vietnam.  
The record shows that the appellant served aboard the USS 
Lynde McCormick (DDG-8).  Information submitted by the 
appellant and confirmed by the National Personnel Records 
Center (NPRC) shows that the USS McCormick was stationed in 
the official waters of Vietnam near Yankee Station and near 
the mouth of the Mekong Delta.  The record listed specific 
sets of dates that the USS McCormick was in the waters of 
Vietnam while the appellant was aboard.  However, the 
evidence of record does not show that the appellant ever set 
foot in Vietnam.  The appellant's service personnel records 
do not indicate that he was ever on leave or otherwise absent 
from the ship during any of the periods when it was in the 
waters of Vietnam.  The appellant's service medical treatment 
records do not include any entries from Vietnam, nor any 
injuries or complaints that would indicate his actual 
physical presence in Vietnam.

The appellant has claimed that when he served aboard the USS 
McCormick, he went on shore leave two or three times.  As 
such, he disembarked his ship and stepped onto Vietnamese 
soil.  The RO has asked the appellant for additional 
information concerning these trips but the appellant has 
remained silent as to any additional information that might 
be used to confirm his presence in Vietnam.  For example, the 
appellant has not stated whether the USS McCormick was 
anchored in a particular harbor and he was ferried to land 
via a US naval vessel.  He has not suggested that the USS 
McCormick was docked and he merely traversed a gangplank to 
set foot onto Vietnam.  Additionally, the appellant has been 
silent as to where he visited during his shore leave, i.e., 
what city or town or village he was at, or what he did during 
this time, or whom he was with.  

The VA has obtained information concerning the USS McCormick 
and has also reviewed the appellant's service records.  
Unfortunately, none of the records reviewed do not show that 
the appellant disembarked the ship onto the shores of 
Vietnam.  Service onboard a 'blue water' naval vessel off the 
coast of Vietnam is not sufficient to establish presumptive 
exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  Accordingly, the evidence of record does 
not show that the appellant ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to Agent Orange.  He is not therefore presumed under 
38 U.S.C.A. § 1116(f) (West 2002), to have been exposed to 
herbicide agents, to include Agent Orange.

However, as noted above, service connection may still be 
granted if there is evidence directly correlating the 
appellant's diabetes mellitus to his military service.

The appellant's various medical records have been obtained 
and included in the claims folder for review.  These 
treatment reports do show that the appellant has been 
diagnosed and treated for type II diabetes mellitus.  Yet, 
none of the medical records contains an opinion by a medical 
provider that his diabetes mellitus was caused by chemical 
dioxins.  Moreover, the records are negative for an opinion 
by a medical doctor that the condition was caused by or the 
result of the appellant's military service or any incident 
therein.

Contained in the claims folder are the appellant's service 
medical treatment records.  These records include the 
appellant's treatment records and his end-of-enlistment 
physical.  These records and reports are completely negative 
for any treatment for any type of diabetes mellitus or the 
early manifestations of this disorder.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that since his diabetes 
mellitus may be an Agent Orange presumptive disease and 
because he served in the waters off of Vietnam where he may 
have been exposed to Agent Orange, service connection should 
be granted based upon 38 C.F.R. §§ 3.307 and 3.309 (2008).

Unfortunately, the appellant's assertions are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, from 
either a private physician or a government physician, which 
would establish an etiological link between the claimed 
disability with his military service.  Instead, none of the 
available medical experts or treating physicians has 
attributed the appellant's diabetes mellitus to service or to 
a service-connected disability.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he has been treated for diabetes mellitus and he can describe 
the symptoms produced by the disorder.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it is related to 
his exposure to chemical dioxins.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his diagnosed diabetes mellitus 
was caused by his service in Vietnam or his military service 
in general.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of the disorder.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
appellant's assertions, and as such, service connection for 
type II diabetes mellitus, either on a direct basis or on a 
presumptive basis, is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there was no approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the appellant's favor.

II.  Lung Disorder

As reported, the service member served in the US Navy.  
Asbestos advisory information contained in the Manual M21-1 
provides some guidance with respect to occupational asbestos 
exposure.  It states that:

(1)  Some of the major occupations 
involving exposure to asbestos include 
mining, milling, work in shipyards, 
insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction 
products such as clutch facings and brake 
linings, manufacture and installation of 
roofing and flooring materials, asbestos 
cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple 
type of asbestos is unusual except in 
mines and mills where the raw materials 
are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during 
World War II, several million people 
employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile 
products as well as amosite and 
crocidolite since these varieties of 
African asbestos were used extensively in 
military ship construction.  Many of 
these people have only recently come to 
medical attention because the latent 
period varies from 10 to 45 or more years 
between first exposure and development of 
disease.  Also of significance is that 
the exposure to asbestos may be brief (as 
little as a month or two) or indirect 
(bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

In keeping with the above, the Board does acknowledge that 
the appellant more likely than not had asbestos exposure 
during active service.  However, merely being exposed to 
asbestos does not mean that service connection should be 
granted.  There still must be medical proof that the service 
member is now suffering from an actual disability of the 
lungs. 

A review of the appellant's service medical treatment records 
indicates that he was not treated for nor did he complain 
about a chronic disability of the lungs.  The service member 
did not receive treatment for an asbestos-like condition or a 
chronic pulmonary disorder while he was in service.  
Moreover, there is no indication from the service member's 
service medical treatment records that he was exhibiting 
symptoms or manifestations of a lung disability that would 
indicate that he was exposed to asbestos or asbestos-related 
fibers.  In fact, there is no medical evidence until many 
years after service that the service member received 
treatment for a pulmonary condition.  And those records do 
not suggest that the condition or conditions was asbestos-
related.  Instead, the appellant's post-service medical 
treatment records show that he has been treated for colds and 
acute pneumonia.  The Board specifically notes that in none 
of the private or VA medical records obtained, including 
those submitted in conjunction with this claim, indicate that 
the service member has a lung disability related to asbestos 
exposure.  Also, there is no indication from the recent 
medical records that the appellant now even has a chronic, 
ratable disability, disorder, or condition of the lungs. 

Hence, the Board is left with the statements and assertions 
made by the appellant concerning this purported disability.  
In other words, the appellant has not provided any additional 
medical evidence that would support his claim.  He has not 
proffered an opinion from a physician that could confirm a 
diagnosis of a lung disability and then etiologically link 
the purported condition with his military service and the 
appellant's exposure to asbestos, or to his service in 
general, or to a service-connected disorder.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that he now suffers from a disability of the 
lungs and that it is attributable to his service or a 
service-connected disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992).  Therefore, his opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing the existence of a disability, a nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he may suffer difficulty breathing or that he feels that his 
lungs are not expanding to their maximum potential.  However, 
he is not competent to say that he has an actual disability 
that is related to his service or to a condition he suffered 
therefrom while he was in service or that it was related to a 
service-connected disability.  In other words, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from a lung 
disorder.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of a ratable lung disability and even if present, 
the etiology of the claimed disorder.  See Barr.  Thus, the 
lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a lung disorder that was 
caused by or related to his service or to exposure to 
asbestos while in service has not been presented.  Therefore, 
it is the conclusion of the Board that the preponderance of 
the evidence is against the appellant's claim.  As the 
evidence is not in equipoise, the appellant is not afforded 
the benefit-of-the-doubt, and the Board concludes that 
service connection may not be granted.

III.  Depression

The third issue on appeal is whether service connection for a 
psychiatric disorder, namely depression, should be granted.  
After reviewing the evidence, it is the determination of the 
Board that service connection should not be granted.  The 
reasoning for this decision is provided below.

A review of the appellant's service medical treatment records 
shows that the appellant was diagnosed as having an 
"immature personality" after ingesting a number of aspirin.  
In conjunction with this incident, the appellant told the 
service that he had been "hospitalized" when he was age 
fifteen for a "nervous breakdown".  The appellant's end-of-
enlistment physical is negative for a diagnosis of a chronic, 
ratable psychiatric disorder.

The more recent medical records do show that the appellant 
has been diagnosed with and treated for depression.  Yet, 
those same records do not etiologically link this psychiatric 
disorder with the appellant's military service or any 
incidents therein or to a disability that could be service-
connected.  Instead, the medical records are silent as to the 
etiology of said disorder.  

Hence, the Board is left with the statements and assertions 
made by the appellant concerning this psychiatric disorder 
and its purported etiology.  The appellant has not provided 
any additional medical evidence that would support his claim.  
He has not proffered an opinion from a physician that could 
confirm that depression began in or was caused by service or 
that it is related to a disability that could be service-
connected.  

Moreover, the appellant is not himself shown to have the 
requisite medical expertise to provide his own objective 
clinical opinion that his depression is attributable to his 
service or a possibly service-connected disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Therefore, 
his opinion, while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this instance, the appellant is competent to say that that 
he has felt depressed since service or that he experiences 
anxiety.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or 
that it was related to a possibly service-connected 
disability.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his depression is the result of 
his military service or that it has been caused by his 
diabetes mellitus which he believes was caused by his service 
in Vietnamese waters.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
See Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the etiology of 
the claimed disorder.  See Barr.  Thus, the lay assertions 
are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant's depression began in or was caused by his 
military service or is related to a condition for which he 
received treatment while in service or related to a 
disability that may possibly be service-connected has not 
been presented.  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
appellant's claim.  As the evidence is not in equipoise, the 
appellant is not afforded the benefit-of-the-doubt, and the 
Board concludes that service connection may not be granted.




ORDER

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to exposure to chemical 
dioxins, is denied.

2.  Entitlement to service connection for a lung disability 
secondary to exposure to asbestos is denied.

3.  Entitlement to service connection for depression is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


